Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Claims 6 and 12 cancelled. Applicant argues that cited references failed to disclose a communicator configured to receive, from a first device for providing a broadcast content, user information about a broadcaster to produce the broadcast content and information about the broadcast content into which a virtual image is to be inserted and receive, from a second device, virtual images including images uploaded by viewers who watch the broadcast content; determine rating information about the one or more virtual images based on rating information about the viewers, which correspond to the one or more virtual images, and payment information about the one or more virtual images; and control the communicator to transmit the determined one or more virtual images and the determined rating information about the one or more virtual images to the first device.

However, Krikorian et al  show  in  fig.1, fig.4 and fig.6 a system  having a network for allowing users to provide contents to a remote server in order to distribute those contents to other users via the network or communicator; and the system is able to allow a user broadcaster to transmit or share video contents with other users via a private network as disclosed in para. 0025; 0031;0038;0051; 0023;0055.

And Avedissian et al disclose a system being able to link rating information related video contents with incentive or payment information  in order to make some specific determination based on that linked  information and video contents can be transmitted to user devices based on determined rating information  and payment or incentive data  as disclosed in para. 0083-0084; 0092;0132; 0011;0013; 0068;0086; 0160; 0015. This action is made non-final.

                                               Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
                                                       Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5; 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian (US.Pub.No.20070198532) in view of Greyling(US.Pub.No.20200037034)  and Avedissian(US.Pub.No.20140150029).

Regarding claim 1,  Krikorian et al disclose a system for intermediating a virtual image, the system comprising: a communicator configured to receive, from a first device for providing a broadcast content, user information about a broadcaster to produce the broadcast content and information about the broadcast content into which a virtual image is to be inserted and receive, from a second device, virtual images including images uploaded by viewers who watch the broadcast content(see fig.1, fig.4 and fig.4 having a network for allowing users to provide contents to a remote server in order to distribute those contents to other users via the network or communicator; and the system is able to allow a user broadcaster to transmit or share video contents with other users via a private network; and data associated with the content and the owner of the content and metadata related to commercials are provided; the media device 100 includes a media player module 110, a media editor module 120, and a network client module 130. The media device 100 is communicatively connected to a media broadcaster 140 and a server 150,0025; 0031;0038;0051; 0023;0055);

a memory storing one or more instructions(0035); and

a processor configured to execute the one or more instructions stored in the memory to(include a processor, memory, storage,0059).

But did not explicitly disclose determine, based on the user information about the broadcaster, the information about the broadcast content, and information about the virtual images, one or more virtual images that are insertable into the broadcast content from among the virtual images; determine rating information about the one or more virtual images based on rating information about the viewers, which correspond to the one or more virtual images, and payment information about the one or more virtual images; and control the communicator to transmit the determined one or more virtual images and the determined rating information about the one or more virtual images to the first device.

However, Greyling et al disclose determine, based on the user information about the broadcaster, the information about the broadcast content, and information about the virtual images, one or more virtual images that are insertable into the broadcast content from among the virtual images(capturing a primary video; receiving, from the user, an indication of a genre of the captured video; recording a geolocation at which the video is captured; receiving, from the user, tags to be associated with the primary video; and receiving, from the user, an indication of the secondary preview sections to be shown before or after playback of the primary video,0020; 0060; 0135-0136;0138).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Greyling to modify Krikorian by applying data related to the user broadcaster or creator of content, data related to the content and data related to commercial  for the purpose of selecting target commercials  to improve viewing experiences accordingly.

And Avedissian et al disclose determine rating information about the one or more virtual images based on rating information about the viewers, which correspond to the one or more virtual images, and payment information about the one or more virtual images; and control the communicator to transmit the determined one or more virtual images and the determined rating information about the one or more virtual images to the first device(a video rating may be associated with the user generated video review based on a collection of input from viewers of the user generated video review at step 118. A user account rating may then be assigned to the user account based on the video ratings of each of the user generated video reviews received from the user account. In some embodiments, the video rating or the user account rating have an effect on the incentive distributed to the user account,0083-0084; 0092;0132; 0011;0013; 0068;0086; 0160; services reviews may be aggregated from users having adding to the collective of reviews, optionally motivated by an incentive, such as a payment, 0015).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Avedissian to modify Krikorian and Greyling by associating rating related to viewer with incentive or payment information  for the purpose of monitoring feedback accordingly.
Regarding claim 2,  Krikorian  et al disclose wherein the virtual images include  advertisement  images transmitted by an advertiser and an image transmitted by a viewer who watches the broadcast content advertisers(0011; abstract;0023).

Regarding claim 3, it is rejected using the same ground of rejection as claim 1.

Regarding claim 4,  Krikorian and Greyling et al did not explicitly disclose wherein the processor is further configured to execute the one or more instructions to determine, based on information about  one or more  advertisement images that are insertable into the broadcast content, a rating of the one or more  advertisement images, and control the communicator to transmit information about the rating of the one or more  advertisement images to the first device.

However, Avedissian  et al disclose wherein the processor is further configured to execute the one or more instructions to determine, based on information about  one or more  advertisement images that are insertable into the broadcast content, a rating of the one or more  advertisement images, and control the communicator to transmit information about the rating of the one or more  advertisement images to the first device(a video rating may be associated with the user generated video review based on a collection of input from viewers of the user generated video review at step 118. A user account rating may then be assigned to the user account based on the video ratings of each of the user generated video reviews received from the user account. In some embodiments, the video rating or the user account rating have an effect on the incentive distributed to the user account,0083-0084; 0092;0132; 0011;0013; 0068;0086; 0160; 0015).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Avedissian to modify Krikorian and Greyling by associating rating related to viewer with incentive or payment information  for the purpose of monitoring feedback accordingly.

Regarding claim 5,  Krikorian and Greyling et al did not explicitly disclose  wherein the processor is further configured to execute the one or more instructions to determine the rating of the one or more advertisement image images based on  information about the advertisers and information about the one or more advertisement images.

However, Avedissian  et al disclose wherein the processor is further configured to execute the one or more instructions to determine the rating of the one or more advertisement image images based on  information about the advertisers and information about the one or more advertisement images(the ratings given by viewers of the user generated video review, and/or the number of people who "like" the user generated video review on a social networking website. Incentives may be distributed based on advertising revenue the host website received in connection with the user generated video review. Incentives may be distributed based on sales revenue received in connection with purchases of the reviewed product featured in the user generated video review.,0092; 0083-0084).
It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Avedissian to modify Krikorian and Greyling by associating rating related to viewer with incentive or payment information  for the purpose of monitoring feedback accordingly.

Regarding claim 7, it is rejected using the same ground of rejection as claim 1.
Regarding claim 8, it is rejected using the same ground of rejection for claim 2.
Regarding claim 9, it is rejected using the same ground of rejection for claim 3.
Regarding claim 10, it is rejected using the same ground of rejection for claim 4.
Regarding claim 11, it is rejected using the same ground of rejection for claim 5.

                                                                Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425